DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and remarks filed on 11/23/2021 have been fully considered.
Claims 1-18 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-7, 10-12, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gross (USPN 10,524,736; priority date 12/14/2012). In regard to claim 1, Gross discloses a monitoring device configured to be attached to a subject (elements 12, 20, 22, 36, and 44, Figs. 1-3 and associated descriptions), the monitoring device comprising: a motion sensor configured to detect subject motion (element 38, Figs. 1-2 and associated descriptions); a photoplethysmography (PPG) sensor configured to detect and/or measure physiological information from the subject (element 12, Figs. 1-2 and associated descriptions); and a processor (processors 28, 50, and/ or 32, Figs. 1-2 and associated descriptions) configured to process the physiological information in .
In regard to claim 3, Gross discloses the processor determines the origin of the subject stress by processing data from the PPG sensor to determine whether the subject is likely to have atrial fibrillation (claim 7; Fig. 3 and associated descriptions).
In regard to claim 5, Gross discloses the monitoring device is configured to be positioned at or within an ear of the subject (earlobe, Col 2 lines 52-65).
In regard to claim 6, Gross discloses the monitoring device is configured to be secured to an appendage of the subject (fingertip, Col 2 lines 52-65).
In regard to claim 7, Gross discloses a monitoring device configured to be attached to a subject (referring to claim 1 above), the monitoring device comprising: a motion sensor configured to detect subject motion (referring to claim 1 above); a physiological sensor configured to detect and/or measure physiological information from 
In regard to claim 10, Gross discloses the sensor comprises a photoplethysmography (PPG) sensor (referring to claims 1 and 7 above).
In regard to claim 11, Gross discloses the processor is further configured to determine an origin of the subject stress (referring to claims 1 and 7 above).
In regard to claim 12, Gross discloses the processor determines the origin of the subject stress by processing data from the PPG sensor to determine whether the subject is likely to have atrial fibrillation (referring to claims 1, 3 and 7 above).
In regard to claim 14, Gross discloses the monitoring device is configured to be positioned at or within an ear of the subject (referring to claims 1 and 5 above).
In regard to claim 15, Gross r discloses the monitoring device is configured to be secured to an appendage of the subject (referring to claims 1 and 6 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2, 4, 8-9, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gross as applied to claims 1, 3, 5-7, 10-12, and 14-15 above, and further in view of Al-Ali et al. (USPN 7,295,866 – cited in previous action). In regard to claims 2, 4, 8-9, 13, and 16, Gross discloses a monitoring device configured to be attached to a subject (referring to claims 1 and 7 above), the monitoring device comprising: a motion sensor configured to detect subject motion (referring to claims 1 and 7 above); a photoplethysmography (PPG) sensor (referring to claims 1 and 7 above) configured to detect and/or measure physiological information from the subject (referring to claims 1 and 7 above), wherein the sensor comprises at least one optical emitter and at least one optical detector (referring to claims 1 and 7 above); and a processor coupled to the sensor (referring to claims 1 and 7 above), wherein the processor is configured to receive and analyze signals produced by the PPG sensor in context of motion information from the motion sensor to determine whether the subject is likely to have atrial fibrillation (referring to claims 1, 3, 7, and 11-12 above) but does not specifically discloses increasing a sampling rate of the PPG sensor to collect higher acuity physiological information from the subject; in response to determining that the subject is likely to have atrial fibrillation, the processor is further configured to increase a frequency of pulsing of an optical emitter of the PPG sensor and/or increase a sampling rate of the PPG sensor to collect higher acuity data for diagnosing that atrial fibrillation is truly occurring; increase signal analysis frequency and/or sensor interrogation power in response to detecting an increase in subject stress; decrease signal analysis frequency and/or sensor interrogation power in response to detecting a decrease in .
Al-Ali teaches a low power oximeter comprises LED emitters and a photodetector (Fig. 1 and associated descriptions) and a sampling controller (element 360, Fig. 3 and associated descriptions), wherein the processor is configured to determining that a physiological event is occurred, the processor is further configured to increase a frequency of pulsing of an optical emitter of the PPG sensor and/or increase a sampling rate of the PPG sensor to collect higher acuity data for diagnosing that a physiological event is truly occurring (Fig. 4 and associated descriptions; “according to an event, increasing or decreasing the number of input samples received and processed. Sampling, including acquiring input signal samples and subsequent sample processing, can be reduced during high signal quality periods and increased during low signal quality periods or when critical measurements are necessary” and “An event determination is based upon the physiological measurements output 342 and may be any physiological-related indication that justifies the processing of more sensor samples and an associated higher power consumption level”, Col 6 lines 18-50; “increasing the pulse oximeter power to a higher power level when the override exists, and reducing the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device (Gross) to incorporate the power consumption functions/ operations including increasing/ decreasing sampling rate of the optical data and/or increasing/ decreasing the duty cycle of the emitter according to detected physiological event/ status as taught by Al-Ali, since both devices are pulse oximeters and one of ordinary skill in the art would have recognized that when critical measurements are necessary, the oximeter should be changed to high power consumption mode with increased sampling rate or increased duty cycle of the emitter and when the health status of the user is stable, the oximeter can be changed to low power consumption mode with reduced sampling rate or reduced duty cycle of the emitter (see Al-Ali). The rationale would have been to obtain more data when critical physiological event/ atrial fibrillation state has been identified/ changed and better manage the power consumption of the oximeter. 
In regard to claim 17, Gross as modified by Al-Ali discloses the monitoring device is configured to be positioned at or within an ear of the subject (referring to claims 5 and 14 above). 
.

Response to Arguments
Applicant’s amendment and argument with respect to claims 1, 7 and 16 filed on 11/23/2021 have been fully considered but they are deemed to be moot in views of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791